Case 1:17-cv-00823-MN Document 349 Filed 01/08/20 Page 1 of 3 PageID #: 4590


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BIOGEN INTERNATIONAL GMBH                         )
and BIOGEN MA INC.,                               )
                                                  )
                       Plaintiffs,                )
                                                  )   C.A. No. 17-823-MN (consolidated)
       v.                                         )
                                                  )
AMNEAL PHARMACEUTICALS LLC,                       )
                                                  )
                       Defendant.                 )


                                     STIPULATED ORDER

       IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

Court, that post-trial briefing in the above action shall proceed as follows:


       Defendants’ Opening Brief on Validity                          January 31, 2020
       (maximum of 30 pages)

       Defendants’ Proposed Findings of Fact on Validity              January 31, 2020
       (maximum of 30 pages)

       Plaintiffs’ Opening Brief on Secondary                  January 31, 2020
       Considerations of Non-Obviousness and Injunctive Relief
       (maximum of 20 pages)

       Plaintiffs’ Proposed Findings of Fact on                       January 31, 2020
       Secondary Considerations of Non-Obviousness
       and Injunctive Relief
       (maximum of 20 pages)

       Plaintiffs and Defendants to Submit Copies of                  February 7, 2020
       All Opening Papers with Hyperlinks to
       Cases and Evidence

       Plaintiffs’ Answering Brief on Validity                        February 28, 2020
       (maximum of 30 pages)

       Plaintiffs’ Proposed Findings of Fact on Validity              February 28, 2020
       (maximum of 30 pages)
Case 1:17-cv-00823-MN Document 349 Filed 01/08/20 Page 2 of 3 PageID #: 4591




       Defendants’ Answering Brief on Secondary                February 28, 2020
       Considerations of Non-Obviousness and Injunctive Relief
       (maximum of 20 pages)

       Defendants’ Proposed Findings of Fact on                    February 28, 2020
       Secondary Considerations of Non-Obviousness
       and Injunctive Relief
       (maximum of 20 pages)

       Plaintiffs and Defendants to Submit Copies of               March 6, 2020
       All Answering Papers with Hyperlinks to
       Cases and Evidence



ASHBY & GEDDES                                     BAYARD, P.A.

/s/ Steven J. Balick                               /s/ Stephen B. Brauerman
_______________________________                    _______________________________
Steven J. Balick (#2114)                           Stephen B. Brauerman (#4952)
Andrew C. Mayo (#5207)                             600 N. King Street, Suite 400
500 Delaware Avenue, 8th Floor                     Wilmington, DE 19801
P.O. Box 1150                                      (302) 655-5000
Wilmington, DE 19899                               sbrauerman@bayardlaw.com
(302) 654-1888
sbalick@ashbygeddes.com                            Attorneys for Hetero USA Inc., Hetero Labs
amayo@ashbygeddes.com                              Limited Unit-III, and Hetero Labs Limited

Attorneys for Plaintiffs



 PHILLIPS, GOLDMAN, MCLAUGHLIN                     BAYARD, P.A.
 & HALL, P.A.

 /s/ John C. Phillips, Jr.                         /s/ Stephen B. Brauerman
 ___________________________________               _______________________________
 John C. Phillips, Jr. (#110)                      Stephen B. Brauerman (#4952)
 David A. Bilson (#4986)                           600 N. King Street, Suite 400
 1200 North Broom Street                           Wilmington, DE 19801
 Wilmington, DE 19806-4204                         (302) 655-5000
 (302) 655-4200                                    sbrauerman@bayardlaw.com
 jcp@pgmhlaw.com
 dab@pgmhlaw.com                                   Attorneys for Shilpa Medicare Limited

 Attorneys for MSN Laboratories Private Ltd.
 and MSN Pharmaceuticals Inc.
                                               2
Case 1:17-cv-00823-MN Document 349 Filed 01/08/20 Page 3 of 3 PageID #: 4592



PHILLIPS, GOLDMAN, MCLAUGHLIN                PHILLIPS, GOLDMAN, MCLAUGHLIN
& HALL                                       & HALL

/s/ John C. Phillips, Jr.                    /s/ John C. Phillips, Jr.
___________________________________          ___________________________________
John C. Phillips, Jr. (#110)                 John C. Phillips, Jr. (#110)
David A. Bilson (#4986)                      David A. Bilson (#4986)
1200 North Broom Street                      1200 North Broom Street
Wilmington, DE 19806-4204                    Wilmington, DE 19806-4204
(302) 655-4200                               (302) 655-4200
jcp@pgmhlaw.com                              jcp@pgmhlaw.com
dab@pgmhlaw.com                              dab@pgmhlaw.com

Attorneys for Sandoz Inc. and                Attorneys for Zydus Pharmaceuticals (USA)
Prinston Pharmaceutical Inc.                 Inc.




                               WK  day of ________________________,
             SO ORDERED, this ________             -DQXDU\              2020.




                                7KH
                                7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                  H +RQRRUDEOH0DU\HOOHQ1RUHLND
                                United
                                U      States
                                  it d St t DiDistrict
                                                 t i t JJudge
                                                          d




                                         3
